DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Claim(s) 21 and 30 have been amended. Claim(s) 39, 42, 43, 46, 47, and 49 have been canceled. Therefore, Claim(s) 21-25, 30-34, 41, 44-45, and 48 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 


Claim(s) 21, 30, 41, 44-45, and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 7,925,002 B2, hereinafter Jung), in view of Moallemi et al. (US 2007/0249288 A1, hereinafter Moallemi) and Flinchem et al. (US 2007/0141989 A1, hereinafter Flinchem).

As to Amended Claim 21, Jung discloses a device comprising: 
a processor (Jung; [col. 17, lines 28-37]); and 
memory storing instructions that, when executed by the processor (Jung; [col. 17, lines 28-37]), cause the device to perform operations comprising: 
detecting performance of a gesture of multiple gestures that each represent a desire to pair the device with another device ((Jung; [col. 10, lines 51-67]), where Jung discloses detecting a gesture (i.e. contact, device rotation) to indicate desire to pair.);
associating the performance of the gesture with authentication information ((Jung; col. 11, line 45 – col. 12, line 22]), where Jung discloses identifying different authentication techniques based upon the pairing parameters associated with the gesture.); and 
sending a request to pair the device with the other device, wherein the request includes the authentication information ((Jung; [col. 13, lines 21-32]), where Jung discloses once the user is determined to be an authorized user, the devices can complete the pairing process.).
However, Jung does not explicitly disclose associating the performance of a gesture with a parameter that defines authentication information usable to pair the devices.
Moallemi discloses associating the performance of a gesture with a parameter that defines authentication information usable to pair the devices ((Moallemi; [0058-0061]), where Moallemi disclose based upon the detected pair procedures between the devices, authentication parameters can be identified and used to authenticated the devices to be paired.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jung to include associating the performance of a gesture with a parameter that defines authentication information usable to pair the devices taught by Moallemi to enable the devices to send and receive security credentials or other suitable information for pairing (Moallemi; [0058]).
However, Jung-Moallemi does not disclose detecting a gesture which has been previously selected by a user and has been associated with a parameter; associating the parameter defining at least one of (i) whether an authentication protocol is required to pair the device with the other device or (ii) a type of the authentication protocol required to pair the device with the other device.
However, Flinchem discloses detecting a gesture which has been previously selected by a user and has been associated with a parameter ((Flinchem; Figs. 3-6; [0035-0039]), where Flinchem discloses identifying a plurality of gestures (i.e. proximity, sonic, electrical contact, optical, audio) to initiate pairing between two devices. During the pairing process, a parameter (i.e. contact list, call logs, phone number, name, photos, etc.) can be used to assist with authentication.); associating the parameter defining at least one of (i) whether an authentication protocol is required to pair the device with the other device or (ii) a type of the authentication protocol required to pair the device with the other device ((Flinchem; Figs. 2-6; [0033, 0035-0039]), where Flinchem discloses identifying gestures and associated parameters to pair two devices. Based upon the identify parameters of the gesture/devices, the pair process can either (i) automatically pair the devices based on the parameters or (ii) require authentication protocols (i.e. username/password, SMS authorization, etc.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung-Moallemi to include detecting a gesture which has been previously selected by a user and has been associated with a parameter; associating the parameter defining at least one of (i) whether an authentication protocol is required to pair the device with the other device or (ii) a type of the authentication protocol required to pair the device with the other device as taught by Flinchem to enable various type of authentication based up the pairing parameters stored on the user device (Flinchem; [0009]).

As to Amended Claim 30, Jung discloses a method of pairing a first device with a second device, comprising: 
detecting performance of a gesture of multiple gestures that each represent a desire to pair the first device with the second device ((Jung; [col. 10, lines 51-67]), where Jung discloses detecting a gesture (i.e. contact, device rotation) to indicate desire to pair.);
associating the performance of the gesture with authentication information ((Jung; col. 11, line 45 – col. 12, line 22]), where Jung discloses identifying different authentication techniques based upon the pairing parameters associated with the gesture.); and 
sending a request to pair the first device with the second device, wherein the request includes the authentication information ((Jung; [col. 13, lines 21-32]), where Jung discloses once the user is determined to be an authorized user, the devices can complete the pairing process.).
However, Jung does not explicitly disclose associating the performance of a gesture with a parameter that defines authentication information usable to pair the devices.
Moallemi discloses associating the performance of a gesture with a parameter that defines authentication information usable to pair the devices ((Moallemi; [0058-0061]), where Moallemi disclose based upon the detected pair procedures between the devices, authentication parameters can be identified and used to authenticated the devices to be paired.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jung to include associating the performance of a gesture with a parameter that defines authentication information usable to pair the devices taught by Moallemi to enable the devices to send and receive security credentials or other suitable information for pairing (Moallemi; [0058]).
However, Jung-Moallemi does not disclose detecting a gesture which has been previously selected by a user and has been associated with a parameter; associating the parameter defining at least one of (i) whether an authentication protocol is required to pair the device with the other device or (ii) a type of the authentication protocol required to pair the device with the other device.
However, Flinchem discloses detecting a gesture which has been previously selected by a user and has been associated with a parameter ((Flinchem; Figs. 3-6; [0035-0039]), where Flinchem discloses identifying a plurality of gestures (i.e. proximity, sonic, electrical contact, optical, audio) to initiate pairing between two devices. During the pairing process, a parameter (i.e. contact list, call logs, phone number, name, photos, etc.) can be used to assist with authentication.); associating the parameter defining at least one of (i) whether an authentication protocol is required to pair the device with the other device or (ii) a type of the authentication protocol required to pair the device with the other device ((Flinchem; Figs. 2-6; [0033, 0035-0039]), where Flinchem discloses identifying gestures and associated parameters to pair two devices. Based upon the identify parameters of the gesture/devices, the pair process can either (i) automatically pair the devices based on the parameters or (ii) require authentication protocols (i.e. username/password, SMS authorization, etc.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung-Moallemi to include detecting a gesture which has been previously selected by a user and has been associated with a parameter; associating the parameter defining at least one of (i) whether an authentication protocol is required to pair the device with the other device or (ii) a type of the authentication protocol required to pair the device with the other device as taught by Flinchem to enable various type of authentication based up the pairing parameters stored on the user device (Flinchem; [0009]).

As to Claim 41, Jung-Moallemi-Flinchem discloses the device of claim 21, wherein performance of the gesture is based at least in part on a location, of multiple different locations, of the device making physical contact with the other device (Jung; [col. 10, lines 28-37]).

As to Claim 44, Jung-Moallemi-Flinchem discloses the device of claim 21, wherein the parameter further defines at least one of a type of connection or a duration of a connection useable to pair the device with the other device (Jung; col. 11, line 45 – col. 12, line 22]), (Moallemi; [0058-0061]).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 45, Jung-Moallemi-Flinchem discloses the method of claim 30, wherein performance of the gesture is based at least in part on a location, of multiple different locations, of the first device making physical contact with the second device (Jung; [col. 10, lines 28-37]).

As to Claim 48, Jung-Moallemi-Flinchem discloses the method of claim 30, wherein the parameter further defines at least one of a type of connection or a duration of a connection useable to pair the first device with the second device (Jung; col. 11, line 45 – col. 12, line 22]), (Moallemi; [0058-0061]).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

Claim(s) 22 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 7,925,002 B2, hereinafter Jung), in view of Moallemi et al. (US 2007/0249288 A1, hereinafter Moallemi) and Flinchem et al. (US 2007/0141989 A1, hereinafter Flinchem), in further view of Hind et al. (US 6,772,331 B1, hereinafter Hind).

As to Claim 22, Jung-Moallemi-Flinchem discloses the device of claim 21, but does not disclose wherein the operations further comprise pairing the device with the other device based at least in part on an access control list specifying identifications of users that, when authorized, are approved for pairing. 
In an analogous art, Hind discloses the operations further comprise pairing the device with the other device based at least in part on an access control list specifying identifications of users that, when authorized, are approved for pairing ((Hind; [col. 5, line 18 – col. 6, line 7]), where Hind discloses the ability to pair devices together. With the pairing process the administrator can create access list with various pins, password, etc. to enable certain individuals to perform actions within the device. Only authorized users can perform actions (i.e. pair) to certain devices.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jung-Moallemi-Flinchem to include the operations further comprise pairing the device with the other device based at least in part on an access control list 

As to Claim 31, Jung-Moallemi-Flinchem discloses the method of claim 30, but does not disclose further comprising pairing the device with the other device based at least in part on an access control list specifying identifications of users that, when authorized, are approved for pairing. 
In an analogous art, Hind discloses pairing the device with the other device based at least in part on an access control list specifying identifications of users that, when authorized, are approved for pairing ((Hind; [col. 5, line 18 – col. 6, line 7]), where Hind discloses the ability to pair devices together. With the pairing process the administrator can create access list with various pins, password, etc. to enable certain individuals to perform actions within the device. Only authorized users can perform actions (i.e. pair) to certain devices.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jung-Moallemi-Flinchem to include pairing the device with the other device based at least in part on an access control list specifying identifications of users that, when authorized, are approved for pairing as taught by Hind to prevent unauthorized users to access the devices on the network (Hind; [col. 6, lines 1-4]).

Claim(s) 23-25 and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 7,925,002 B2, hereinafter Jung), in view of Moallemi et al. (US 2007/0249288 A1, hereinafter Moallemi) and Flinchem et al. (US 2007/0141989 A1, hereinafter Flinchem), in further view of Sinclair et al. (US 2007/0188323 A1, hereinafter Sinclair).

As to Claim 23, Jung-Moallemi-Flinchem discloses the device of claim 21, the operations further comprise pairing the device with the other device (Jung; [col. 13, lines 21-32]); and but does not disclose sharing resources between the device and the other device based at least in part the pairing of the other device with the device. 
In an analogous art, Sinclair disclose the operations further comprise sharing resources between the device and the other device based at least in part the pairing of the other device with the device ((Sinclair; [0039-0041]), where Sinclair discloses the ability to pair devices and share resources (i.e. content, game data) between the paired devices.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jung-Moallemi-Flinchem to include the operations further comprise sharing resources between the device and the other device based at least in part the pairing of the other device with the device as taught by Sinclair to enable multiple devices to communicate together and share game content (Sinclair; [0040]).

As to Claim 24, Jung-Moallemi-Flinchem-Sinclair discloses the device of claim 23, wherein the operations further comprise displaying the shared resources via a user interface that is divided between the device and the other device ((Sinclair; [0040]), where Sinclair discloses the multiple device paired together can share the game space over the multiple devices.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 25, Jung-Moallemi-Flinchem discloses the device of claim 21, but does not disclose wherein the operations further comprise: enabling the other device to join a session of an application executing on the device; and causing a download of state information for the session from the device to the other device. 
Sinclair discloses enabling the other device to join a session of an application executing on the device; and causing a download of state information for the session from the device to the other device ((Sinclair; [0040]), where Sinclair discloses the multiple device paired together can share the game space over the multiple devices.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jung-Moallemi-Flinchem to include enabling the other device to join a session of an application executing on the device; and causing a download of state information for the session from the device to the other device as taught by Sinclair to enable multiple devices to communicate together and share game content (Sinclair; [0040]).

As to Claim 32, Jung-Moallemi-Flinchem discloses the method of claim 30, further comprising pairing the first device with the second device (Jung; [col. 13, lines 21-32]); and but does not disclose further comprising sharing resources between the first device and the second device based at least in part on the pairing of the first device with the second device. 
In an analogous art, Sinclair disclose sharing resources between the first device and the second device based at least in part on the pairing of the first device with the second device ((Sinclair; [0039-0041]), where Sinclair discloses the ability to pair devices and share resources (i.e. content, game data) between the paired devices.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jung-Moallemi-Flinchem to include sharing resources between the first device and the second device based at least in part on the pairing of the first device with the second device as taught by Sinclair to enable multiple devices to communicate together and share game content (Sinclair; [0040]).

As to Claim 33, Jung-Moallemi-Flinchem-Sinclair discloses the method of claim 32, further comprising displaying the shared resources via a user interface that is divided between (Sinclair; [0040]), where Sinclair discloses the multiple device paired together can share the game space over the multiple devices.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 34, Jung-Moallemi-Flinchem discloses the method of claim 30, but does not disclose further comprising: enabling the first device to join a session of an application executing on the second device; and causing a download of state information for the session from the second device to the first device. 
In an analogous art, Sinclair discloses enabling the first device to join a session of an application executing on the second device; and causing a download of state information for the session from the second device to the first device ((Sinclair; [0040]), where Sinclair discloses the multiple device paired together can share the game space over the multiple devices.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jung to include enabling the first device to join a session of an application executing on the second device; and causing a download of state information for the session from the second device to the first device as taught by Sinclair to enable multiple devices to communicate together and share game content (Sinclair; [0040]).

Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on 8:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        2.13.2021